Exhibit 10.6

 

THIRD AMENDMENT TO

AMENDED AND RESTATED BUSINESS LOAN AGREEMENT 

 

This THIRD AMENDMENT TO AMENDED AND RESTATED BUSINESS LOAN AGREEMENT (this
"Amendment") is made as of March 6, 2016, by and between FARMLAND PARTNERS
OPERATING PARTNERSHIP, LP, a Delaware limited partnership (the “Borrower”) and
FIRST MIDWEST BANK, an Illinois banking corporation ("Lender"). 

 

WITNESSETH: 

 

WHEREAS, Borrower and Lender are parties to that certain Amended and Restated
Business Loan Agreement dated as of April 16, 2014, as amended by that certain
First Amendment to Amended and. Restated Loan Agreement dated as of February 24,
2015, and by that certain Second Amendment to Amended and Restated. Loan
Agreement dated as of July 24, 2015 (as so amended. the "Loan Agreement"); 

 

WHEREAS, the Term Loan B  Maturity Date (as defined in the Loan Agreement) is
presently established as March 6, 2016, and the parties are considering an
extension of the existing credit facilities under the Loan Agreement, but are
awaiting the results of Borrower's most recent audit before any determination to
extend is made; 

 

WHEREAS, Borrower has asked that Lender extend the Term Loan. B Maturity Date
for ninety (90) days so the audit can be completed and the fender can make a
determination to further extend (or not) based on (among other things) the audit
results; and 

 

WHEREAS, Lender has agreed to extend the Term Loan B Maturity Date for ninety
(90) days, subject I Borrower's execution and delivery of this Third Amendment
to Amended and Restated Business Loan Agreement; 

 

NOW, THEREFORE, the parties hereto hereby agree as follows: 

 

1.   Definitions.     Capitalized terms used herein and not otherwise defined
herein are used with the meanings given such terms in the Loan Agreement. 

 

2.   Amendments to Loan Agreement. 

 

(a)     The Loan Agreement is hereby amended by amending and restating the last
sentence of the "Term Loan B" paragraph of the section of the Loan Agreement
captioned "Term of Note and Payment Schedule" on page 2 of the Loan Agreement to
read as follows: "All unpaid and accrued interest on Term Note B as of March 6,
2016, shall be due and payable in full on March 7, 2016, and all unpaid
principal and accrued interest on Term Note B shall be due and payable in full
on June 4, 2016 (June 4, 2016 being the "Term Note B Maturity Date", and
together with the Term Note A Maturity Date, collectively, the "Maturity
Date")." Borrower acknowledges and agrees that the Lender's agreement to so
extend the Term Loan B Maturity Date does not obligate the Lender to further
amend the Loan Agreement or further extend the maturity of any loan, regardless
of the results of the current audit of Borrower. 





1

--------------------------------------------------------------------------------

 



(b)     In addition, notwithstanding any provision in the Loan Agreement or the
related documents, Borrower may prepay the Indebtedness, in whole or in part,
without premium or penalty, as long as all outstanding expense reimbursement
obligations, all indemnification obligations (if any), and all accrued but
unpaid interest is paid before any payment is credited to principal. 

 

(c)     Even though this Amendment is being executed and delivered after March
6, 2016, it is acknowledged and agreed that the parties agreed to extend the
Term Loan B Maturity Date as of March 6, 2016, and Borrower has not been in
default for failing to pay Term Loan B and interest thereon on March 6, 2016. 

 

3.   Reaffirmation and Confirmation of Security Interests. Borrower hereby
confirms to Lender that Borrower has granted to Lender Security Interests in the
Collateral, to secure the Indebtedness. Borrower hereby reaffirms its grant of
such security interests to Lender for such purpose in all respects. 

 

4.   Representations and Warranties. Borrower hereby represents, warrants
and covenants to Lender that:

 

(a)     Authorization. Borrower is duly authorized to execute and deliver
this Amendment and all deliveries required hereunder, and is and will continue
to be duly authorized to borrow monies under the Loan Agreement, as amended
hereby, and to perform its obligations under the Loan Agreement as amended and
the Related Documents. 

 

(b)     No Conflicts. The execution and delivery of this Amendment and
all deliveries required hereunder, and the performance by Borrower of its
obligations under the Loan Agreement as amended and the Related Documents do not
and will not conflict with any provision of law or of the certificate of limited
partnership or partnership agreement of Borrower or of any agreement binding
upon Borrower.

 

(c)     Validity and Binding Effect. This Amendment, the Loan Agreement
as amended, and the other Related Documents are the legal, valid and binding
obligation of Borrower, enforceable against Borrower in accordance with their
respective terms, except as enforceability may be limited by bankruptcy,
insolvency or other similar laws of general application affecting the
enforcement of creditors' rights or by general principles of equity limiting the
availability of equitable remedies. 

 

(d)    No Events of Default. As of the date hereof, no default or Event of
Default under the Loan Agreement as amended or any of the Related Documents has
occurred or is continuing. 

 

(e)     Warranties. As of the date hereof, the representations and warranties in
the Loan Agreement as amended and the Related Documents are true and correct as
though made on such date, except where a different date is specifically
indicated. 

 

(f)     Absence of Claim.  To further induce Lender to enter into this
Amendment, Borrower hereby acknowledges and agrees that (i) as of the date
hereof there is no dispute under the Loan Agreement or Related Documents and
(ii) Borrower does not have any 





2

--------------------------------------------------------------------------------

 



claim, defense counterclaim, objection or any cause of action or potential cause
of action against. Lender as of the date hereof.

 

5.    Conditions to Effectiveness. This Amendment shall be deemed to be
effective as of the date hereof, subject to the satisfaction of all of the
following conditions: 

 

(a)     This Amendment duly authorized and fully executed by Borrowers and
Lender shall have been delivered to Lender; 

 

(b)     Lender has received a payment in immediately available funds of all
accrued but unpaid interest on Term Note Bas of March 6, 2016; 

 

(c)     Resolutions. Shall have been adopted by the board of directors of
Borrower's general partner, authorizing the execution, delivery and performance
of this Amendment, and a copy thereof,  certified by Borrower’s general
partner’s corporate secretary shall have been delivered to Lender; and 

 

(d)     Such other documents, instruments or agreements as Lender may reasonably
request in order to effectuate fully the transactions contemplated herein shall
have been duly executed and delivered to Lender. 

 

6.   Costs and Expenses. Borrower will promptly pay, on demand by Lender, all
costs and expenses in connection with the preparation of this Amendment and
other related loan documents, including, without limitation, reasonable
attorneys' fees and expenses. 

 

7.   Miscellaneous. 

 

(a)     Captions. Section captions and headings used in this Amendment are for
convenience only and are not part of and shall not affect the construction of
this Amendment. 

 

(b)     Governing Law. This Amendment shall be a contract made under and
governed by the laws of the State of Illinois, without regard to conflict of
laws principles. Whenever possible, each provision of this Amendment shall be
interpreted in such a manner as to be effective and valid under applicable law,
but if any provision of this Amendment shall be prohibited by or invalid under
such law, such provision shall be ineffective to the extent of such prohibition
or invalidity, without invalidating the remainder of such provision or the
remaining provisions of this Amendment 

 

(c)     Counterparts. This Amendment may be executed in one or more
counterparts, each of which shall be deemed to be an original, but all of which
shall together constitute but one and the same document 

 

(d)     Successors and Assigns. This Amendment shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
assigns. 

 

(e)     References. From and after the Amendment Effective Date, any reference
to the Loan Agreement or the other Related Documents contained in any notice,
request, certificate or other instrument, document or agreement executed
concurrently with or after the execution and 





3

--------------------------------------------------------------------------------

 



delivery of this Amendment shall be deemed to include this Amendment unless the
context shall otherwise require. 

 

(f)     Continued Effectiveness. Notwithstanding anything contained herein,
the terms of this Amendment are not intended to and do not serve to effect a
novation as to the Loan Agreement. The parties hereto expressly do not intend to
extinguish the Loan Agreement. Instead, it is the express intention of the
parties hereto to reaffirm the indebtedness created under the Loan Agreement
which is secured by the Collateral. The Loan Agreement and each of the other
Related Documents, except as modified hereby, remain in full force and effect
and are hereby reaffirmed in all respects. 

 

(g)     Customer Identification - USA Patriot Act Notice; OFAC and Bank
Secrecy Act. Lender hereby notifies Borrower that pursuant to the requirements
of the.  USA Patriot Act (Title of Pub. L. 107-56, signed into law October 26,
2001) (the "Act"), and Lender's policies and practices, Lender is required to
obtain, verify and record certain information and documentation that identifies
Borrower, which information includes the name and address of Borrower and such
other information that will allow Lender to identify Borrower in accordance with
the Act. In addition, Borrower shall (a) ensure that no person who owns a
controlling interest in or otherwise controls Borrower or any subsidiary of
Borrower is or shall be listed on the Specially Designated Nationals and Blocked
Person List or other similar lists maintained by the Office of Foreign Assets
Control (“OFAC"), the Department of the Treasury or included in any Executive
Orders, (b) not use or permit the use of the proceeds of the Loans to violate
any of the foreign asset control regulations of OFAC or any enabling statute or
Executive Order relating thereto, and (c) comply, and cause any of its
subsidiaries to comply, with all applicable Bank Secrecy Act ("BSA") laws and
regulations, as amended. 

 

[Remainder of page intentionally left blank; signature page follows]

 





4

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties have executed this Third Amendment to Amended
and Restated Business Loan Agreement as of the date first set forth above. 

 

 

BORROWER:

 

 

 

FARMLAND PARTNERS OPERATING PARTNERSHIP, LP, a Delaware limited partnership

 

 

 

By:

/s/ Luca Fabbri        3/8/2016

 

Name: Luca Fabbri

 

Title: Chief Financial Officer

 

 

 

 

 

LENDER:

 

 

 

FIRST MIDWEST BANK, an Illinois banking corporation

 

 

 

By:

[Elligible]         3/8/2016

 

Name:

[Elligible]

 

Title:

Senior Vice President

 





5

--------------------------------------------------------------------------------

 



CONSENT AND RATIFICATION OF GUARANTIES

 

PAUL A, PITTMAN ("Pittman") and JESSE J. HOUGH ("Hough") are limited guarantors
of Borrower's Indebtedness to Lender under the terms of that certain Amended and
Restated Guaranty (Limited) dated April 16, 2014, made by Pittman and Hough,
jointly and severally, in favor of Lender (the "Pittman/Hough Guaranty").
COTTONWOOD VALLEY LAND, LLC, a Nebraska limited liability company
("Cottonwood"), and PH FARMS LLC, an Illinois limited liability company ("PH",
and together with Pittman, Hough and Cottonwood, collectively, the "Guarantors"
and each a "Guarantor") are unlimited guarantors of Borrower's Indebtedness to
Lender under the terms of that certain. Guaranty dated as of April 16, 2014 made
by Cottonwood and PH, jointly and severally, in favor of Lender (the
"Cottonwood/PH Guaranty", and together with the Pittman/Hough Guaranty,
collectively, the "Guaranties" and each a "Guaranty"). 

 

Each Guarantor hereby expressly: (a) consents to the execution. by Borrowers and
Lender of the above First Amendment to Amended and Restated Business Loan
Agreement; (b) acknowledges that he "Obligations" (as defined in each of the
Guaranties) includes all of the obligations and liabilities owing from time to
time by Borrower to Lender, including, but not limited to, the Loans; (c)
acknowledges that such Guarantor does not have any set-off, defense or
counterclaim to the payment or performance of any of the obligations of the
Borrower under the Loan Agreement or such Guarantor under their respective
Guaranty; (d) reaffirms, assumes and binds themselves in all respects to all of
the obligation, liabilities, duties, covenants, terms and conditions that are
contained in their respective Guaranty; (e) agrees that all such obligations and
liabilities under their respective Guaranty shall continue in full force and
that the execution and delivery of the above First Amendment to Amended and
Restated Business Loan Agreement to, and its acceptance by, Lender shall not in
any manner whatsoever (i) impair or affect the liability of any Guarantor to
Lender under their respective Guaranty, (ii) prejudice, waive, or be construed
to impair, affect, prejudice or waive the rights and abilities of Lender at law,
in equity or by statute, against any Guarantor pursuant to their respective
Guaranty, and/or (iii) release or discharge, nor be construed to release or
discharge, any of the obligations and liabilities owing to Lender by any
Guarantor under their respective Guaranty; (f) agrees and acknowledges that each
and every obligation of each Guarantor is the joint and several obligation of
each other Guarantor, and (g) represents and warrants that each of the
representations and warranties made by such Guarantor in any of the documents
executed in connection with the Loans remain true and correct as of the date
hereof. 

 

[Remainder of page intentionally left blank; signature page fo11ows] 

 





6

--------------------------------------------------------------------------------

 



 

/s/ Paul A. Pittman

 

PAUL A. PITTMAN, personally

 

 

 

 

 

/s/ Jesse J. Hough

 

JESSE J. HOUGH, personally

 

 

 

 

 

COTTONWOOD VALLEY LAND, LLC,
a Nebraska limited liability company

 

 

 

By:

Farmland Partners Operating Partnership, LP,

 

 

a Delaware limited partnership, its sole Member

 

 

 

 

 

 

By:

Farmland Partners OP GP, LLC,

 

 

 

its sole General Partner

 

 

 

 

 

 

 

By: Farmland Partners Inc., its sole Member

 

 

 

 

 

 

 

By:

/s/ Luca Fabbri         3/8/2016

 

 

 

Name:

Luca Fabbri

 

 

 

Title:

Chief Financial Officer, Secretary and Treasurer

 

 

 

PH FARMS LLC,
an Illinois limited liability company

 

 

 

 

By:

Farmland Partners Operating Partnership, LP,

 

 

a Delaware limited partnership, its sole Member

 

 

 

 

 

 

By:

Farmland Partners OP GP, LLC,

 

 

 

its sole General Partner

 

 

 

 

 

 

 

By: Farmland Partners Inc., its sole Member

 

 

 

 

 

 

 

By:

/s/ Luca Fabbri       3/8/2016

 

 

 

Name:

Luca Fabbri

 

 

 

Title:

Chief Financial Officer, Secretary and Treasurer

 

 

7

--------------------------------------------------------------------------------